DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salva (US 2007/0171898) in view of Maes et al. (US 6,801,604, IDS Reference).
Regarding claims 1 and 15, Salva discloses a method and call router system configured to perform operations comprising:
Sending, using a URL, a request to an application (Paragraph 0110, calling part browses to URL of RTP bridge 10 using WAP [application]), the request comprising parameter including account information and phone number information of a telephony session (Paragraph 0110, authentication [account information] and phone numbers).
Salva does not disclose the following limitations found in Maes et al.: receiving, from the application, a response that includes at least one telephony instruction (Maes et al., 15: 66-16:4, 28:21-36), receiving a response that includes a control message including instructions); and executing, based on the at least one telephony instructions, a telephony action for the telephony session (Maes et al., 16:14-26, executing telephony actions by processing commands received in the control message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Salva with the teachings of Maes et al. in order to dynamically allocate, assign, configure and control speech resources using a web services-based model (Maes et al., Abstract).
Regarding claims 2 and 16, Maes et al. disclose wherein the parameters further comprise state information of the telephony session (15:58-62, sending a message to an assigned application including state information such as telephony gateway address for the duration of the session).
Regarding claims 3 and 17, Salva in view of Maes et al. disclose wherein the parameters further comprise an indication of DTMF digits received in the telephony session (Salva, Paragraph 0110, phone numbers indicate DTMF digits; Maes et al., 7:30-35, see DTMF).
Regarding claims 4 and 18, Salva discloses wherein the parameters further comprise a second phone number of the telephony session 
Regarding claims 5 and 19, Salva discloses wherein the parameters further comprise a unique identifier of the telephony session (Claim 1, identification such as ANI, caller ID, PIN, IVR, IP address, etc.).
Regarding claims 6 and 20, Maes et al. discloses wherein the parameters further comprise a status of the telephony session (35:1-25, see status).
Regarding claim 7, Maes et al. disclose wherein the parameters further comprise a representation of a sound recording (16:14-26, playing a recording or text-to-speech stream, recording and uttered caller ID, and collecting DTMF digits).
Regarding claim 8, Maes et al. disclose wherein the parameters further comprise a result of a second telephony action (15: 66-16:4, 28:21-36, control message)
Regarding claim 9, Maes et al. disclose wherein the parameters further comprise geographic data regarding a participant in the telephony session (40: 55-60, users register current location; 46:25-30, location-specific information).
Regarding claim 10, Salva discloses associating the URL with an endpoint (Paragraph 0110, see URL).
Regarding claim 11, Salva discloses initiating the telephony session with the endpoint (Paragraph 0110, call bridged between user telephone numbers).
Regarding claim 12, Salva discloses wherein the telephony session is a voice session (Paragraph 0025, voice communications).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salva in view of Maes et al. as applied to claim 1 above, and further in view of Jiang et al. (US 7,092,370).
Regarding claim 13, Salva in view of Maes et al. discloses the claimed invention above but does not specifically disclose the following limitations found Jiang et al.: wherein the telephony session is a SMS session (Jiang et al., 39:24-62, SMS session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salva in view of Maes et al. with the teachings of Jiang et al. in order to provide a messaging service (Jiang et al., 39:24-62, SMS session).
Regarding claim 14, Salva in view of Maes et al. discloses the claimed invention above as well as multimedia sessions (Maes et al., 40:15-67) but does not specifically disclose the following limitations found Jiang et al.: wherein the telephony session is a MMS session (Jiang et al., 39:24-62, messaging service). Combining the messaging service teachings of Jiang et al. with the multimedia sessions of Salva in view of Maes et al. further produces MMS.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salva in view of Maes et al. with the teachings of Jiang et al. in order to provide a messaging service (Jiang et al., 39:24-62, SMS session).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

October 22, 2021